         Case 1:15-cr-00103-SPW Document 33 Filed 04/21/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 15-103-BLG-SPW
                       Plaintiff,

 vs.                                                ORDER


 KRISTINA FERN CLEOELA SEELY,

                       Defendant.


       Upon the Defendant's Motion to Terminate Supervised Release (Doc. 29),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

       IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


Kristina Fern Cleoela Seely's supervised release is terminated as of the date ofthis

Order.


       The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

       DATED thisg^/ day of April, 2021.

                                             SUSAN P. WATTERS
                                              United States District Judge
